Redacted Version CREDIT AGREEMENT dated as of May 22, among CANWEST MEDIA INC. as Borrower THE GUARANTORS FROM TIME TO TIME PARTIES HERETO as Guarantors and THE LENDERS FROM TIME TO TIME PARTIES HERETO as Lenders and CIT BUSINESS CREDIT CANADA INC. as Agent 12298241.7 CREDIT AGREEMENT THIS CREDIT AGREEMENT is dated as of May 22, 2009and is entered into among Canwest Media Inc, as Borrower, the Guarantors from time to time parties hereto, as Guarantors, the Lenders from time to time parties hereto, as Lenders, and CIT Business Credit Canada Inc., as Agent. RECITALS A.The Credit Parties require new financing to assist with the refinancing of certain indebtedness in favour of its existing senior secured lenders under the BNS Credit Agreement and for working capital purposes and have requested that the Lenders provide to the Borrower the credit facilities contemplated herein. B.The Guarantors have agreed to guarantee the obligations of the Borrower in connection herewith, and the Credit Parties have agreed to grant Liens over their assets on the basis contemplated in Section 2.20 of this Agreement. C.In light of the financial condition of the Credit Parties, the Credit Parties may seek a compromise and arrangement with their creditors under the CCAA. D.The Lenders have advised the Credit Parties that they would only provide the credit facilities contemplated herein if, in connection with any CCAA Proceedings, the Initial Order provides for matters substantially as set forth in section 2.19 of this Agreement, and the Credit Parties have so agreed. NOW THEREFORE, in consideration of the mutual conditions and agreements set forth in this Agreement and for good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto agree as follows: ARTICLE 1 DEFINITIONS 1.1Defined Terms.As used in this Agreement, the following terms have the meanings specified below: “Accounts” means, in respect of each Credit Party, all of such Credit Party’s now existing and future:(a)accounts (as defined in the PPSA), and any and all other receivables (whether or not specifically listed on schedules furnished to the Agent), including all accounts created by, or arising from, all of such Credit Party’s sales, leases, loans, rentals of goods or renditions of services to its customers, including those accounts arising under any of such Credit Party’s trade names or styles, or through any of such Credit Party’s divisions; (b)any and all instruments, documents, bills of exchange, notes or any other writing that evidences a monetary obligation and chattel paper (including electronic chattel paper) (all as defined in the PPSA); (c)unpaid seller’s or lessor’s rights (including rescission, replevin, reclamation, repossession and stoppage in transit) relating to the foregoing or arising therefrom; (d)rights to any goods 12298241.7 1 represented by any of the foregoing, including rights to returned, reclaimed or repossessed goods; (e)reserves and credit balances arising in connection with or pursuant hereto; (f)guarantees, indemnification rights, supporting obligations, payment intangibles, tax refunds and letter of credit rights; (g)insurance policies or rights relating to any of the foregoing; (h)intangibles pertaining to any and all of the foregoing (including all rights to payment, including those arising in connection with bank and non-bank credit cards), and including books and records and any electronic media and software relating thereto; (i)notes, deposits or property of borrowers or other account debtors securing the obligations of any such borrowers or other account debtors to such Credit Party; (j)cash and non cash proceeds (as defined in the PPSA) of any and all of the foregoing; and (k) all monies and claims for monies now or hereafter due and payable in connection with any and all of the foregoing or otherwise. “Acquisition” means any transaction, or any series of related transactions, consummated after the Effective Date, by which any Credit Party, directly or indirectly, by means of a take-over bid, tender offer, amalgamation, merger, purchase of assets or otherwise (a)acquires any business or all or substantially all of the assets of any Person engaged in any business, (b)acquires control of securities of a Person engaged in a business representing more than 50% of the ordinary voting power for the election of directors or other governing position if the business affairs of such Person are managed by a board of directors or other governing body, (c)acquires control of more than 50% of the ownership interest in any Person engaged in any business that is not managed by a board of directors or other governing body, or (d) otherwise acquires Control of a Person engaged in a business. “Action Request”means any request received by any Credit Party from any Governmental Authority under any Environmental Law whereby such Governmental Authority requests that it take action or steps or do acts or things in respect of any property or assets in the charge, management or control of such Credit Party to remediate a matter which is not or is alleged not to be in compliance with all Environmental Laws. “Administrative Charge” shall have the meaning given such term in Section 2.19. “Administrative Questionnaire” means an administrative questionnaire in a form supplied by the Agent. “Affiliate” means, (a)any Person which, directly or indirectly, Controls, is Controlled by or is under common Control with any other Person; (b)any Person which beneficially owns or holds, directly or indirectly, 10% or more of any class of voting stock or equity interest (including partnership interests) of any other Person; (c)any Person, 10% or more of any class of the voting stock (or if such Person is not a corporation, 10% or more of the equity interest, including partnership interests) of which is beneficially owned or held, directly or indirectly, by any other Person; or (d)any Person related within the meaning of the ITA to any such Person and includes any “Affiliate” within the meaning specified in the Canada Business Corporations Act on the date hereof.The term control (including the terms “controlled by” and “under common control with”), means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of the Person in question. 12298241.7 2 “Agent” means CIT Business Credit Canada Inc., in its capacity as Agent for the Lenders hereunder, or any successor Agent appointed pursuant to Section 8.9. “Agreement” means this credit agreement and the schedules and exhibits hereto and any amendments, restatements, supplements or other modifications to this credit agreement or the schedules or exhibits made at any time and from time to time. “Applicable Law” means all federal, provincial, municipal, foreign and international statutes, acts, codes, ordinances, decrees, treaties, rules, regulations, municipal by-laws, judicial or arbitral or administrative or ministerial or departmental or regulatory judgments, orders, decisions, rulings or awards or any provisions of the foregoing, including general principles of common and civil law and equity, and all policies, practices and guidelines of any Governmental Authority binding on or affecting the Person referred to in the context in which such word is used (including, in the case of tax matters, any accepted practice or application or official interpretation of any relevant taxation authority). “Applicable Margin” means, with respect to any Loan, 6% rate per annum. “Applicable Percentage” means with respect to any Lender, the percentage of the total Commitments represented by such Lender’s Commitment.If any Commitments have terminated or expired, the Applicable Percentages in respect of the terminated or expired Commitments shall be determined based upon the relevant Commitments most recently in effect (i.e., immediately prior to their termination or expiry), giving effect to any assignments. “Assignment and Assumption” means an assignment and assumption entered into by a Lender and an assignee (with the consent of any party whose consent is required by Section 9.4), and accepted by the Agent, in the form of Exhibit I or any other form approved by the Agent. “Authorization” means, with respect to any Person, any authorization, order, permit, approval, grant, licence, consent, right, franchise, privilege, certificate, judgment, writ, injunction, award, determination, direction, decree, by-law, rule or regulation of any Governmental Authority having jurisdiction over such Person, whether or not having the force of law. “Authorization and Direction” means the authorization and direction dated as of May21, 2009 made in favour of the Collateral Agent by The Bank of Nova Scotia, in its capacity as agent of the existing Secured Creditors under and as defined in the Collateral Agency Agreement. “Availability Block” means $15,000,000 at all times. “Availability Reserves” means, as of any date of determination, the Availability Block and, without duplication, such other amounts as the Agent may from time to time establish and revise in its sole discretion reducing the Borrowing Base which would otherwise be available to the Borrower under the lending formulas provided for herein (a)to reflect criteria, events, conditions, contingencies or risks which, as determined by the Agent in its sole discretion, do or may affect either (i)any component of the Borrowing Base or its value, (ii)the assets, business, 12298241.7 3 operations, industry, financial performance, financial condition or prospects of the Credit Parties, or (iii)the security interests and other rights of the Agent in the Collateral (including the enforceability, perfection and priority thereof), or (b)to reflect the Agent’s reasonable belief that any collateral report or financial information furnished by or on behalf of the Borrower to the Agent is or may have been incomplete, inaccurate or misleading, or (c)in respect of any state of facts which the Agent determines constitutes a Default or an Event of Default.Without limiting the foregoing, the Agent, in its sole discretion, may establish and/or increase Availability Reserves in respect of: (a)(i)three months’ rental payments or similar charges for any of the Borrower’s leased premises or other collateral locations for which the Borrower has not delivered to the Agent a landlord’s waiver or bailee’s letter substantially in the form attached hereto as Exhibits G and H, respectively, plus (ii)any other fees or charges owing by the Borrower to any applicable warehousemen or third party processor (all as determined by the Agent in its reasonable business judgement); (b)any reserve established by the Agent on account of statutory claims, deemed trusts, or inventory subject to rights of suppliers under Section 81.1 of the BIA (generally known as the “30-day goods” rule); (c)liabilities of any Credit Party under any Blocked Account Agreement, (d)employee or employee benefit related liabilities andany other claims which may have priority over the claims of the Agent and the Lenders, including Priority Payables and potential claims under the Wage Earners’ Protection Program Act (Canada); (e) the Administrative Charge; and (f)such other reserves as the Agent may at any time or times deem necessary in its reasonable judgment as a result of (x)negative forecasts and/or trends in the Borrower’s business, operations, industry, prospects, profits, operations or financial condition or assets or (y)other issues, circumstances or facts that could otherwise negatively impact the Borrower, its business, operations, industry, prospects, profits, operations or financial condition or assets. “Base Rate” means, on any day, the annual rate of interest equal to the greater of (i)the annual rate of interest announced from time to time by CIBC and in effect as its base rate at its principal office in Toronto, Ontario on such day for determining interest rates on U.S. Dollar-denominated commercial loans made in Canada, (ii)the Federal Funds Effective Rate plus 1.00%, and (iii) 2.25%.The Base Rate is a rate set by CIBC based upon various factors including CIBC’s cost and desired return, general economic conditions and other factors, and is used as a reference point for pricing some loans; however, CIBC may price loans at, above or below such announced rate. “Base Rate Borrowing” means a Borrowing comprised of one or more Base Rate Loans. “Base Rate Loan” means a Loan denominated in U.S. Dollars made by the Lenders to the Borrower hereunder pursuant to a drawdown, rollover or conversion of a Loan on which interest is payable upon the Base Rate. “BIA” means the Bankruptcy and Insolvency Act (Canada), as amended from time to time (or any successor statute). “Blocked Account Agreement” has the meaning set out in Section 2.17(c). “Blocked Accounts” has the meaning set out in Section 2.17(c). 12298241.7 4 “BNS Credit Agreement” means the credit agreement dated as of October 13, 2005 among the Borrower, the Guarantors parties thereto, the lenders parties thereto and The Bank of Nova Scotia, as administrative agent, the lenders from time to time party thereto as lenders, as amended by a First Amendment Agreement dated as of February 15, 2006, a Second Amendment Agreement dated as of April30, 2007, a Third Amendment Agreement dated as of July 31, 2007, and a Fourth Amendment Agreement dated as of November 4, 2008. “BNS Priority Collateral” [redacted].[Canwest has redacted the description of the BNS Priority Collateral, which is confidential.] “Borrower” means Canwest Media Inc., a CBCA corporation. “Borrowing” means any availment of the Credit, which includes a Loan and the issuance of a Letter of Credit Guarantee in accordance with Section 2.18, and a Borrowing includes a conversion of any outstanding Loan and the provision of any Loan as required for the Agent to honour any obligations pursuant to any Letter of Credit Guarantee. “Borrowing Base” means, at any time, an amount (which may not be less than zero) equal to the sum of (i)85% of the aggregate amount of all Eligible Accounts, plus (ii) the lesser of (x) up to 60% of the Fair Market Value of Eligible Real Property or (y) $40,000,000, plus (iii) the lesser of (x) up to 80% of the Net Orderly Liquidation Value of Eligible Equipment or (y) $30,000,000, minus (iv)an amount equal to all Priority Payables, and minus (v)without duplication, an amount equal to all aggregate Availability Reserves; provided that, at all times, the aggregate amount contributed pursuant to subparagraphs (ii) and (iii) above shall not exceed an amount equal to $40,000,000. For greater certainty, if any Credit Party sells or otherwise disposes of any Eligible Real Property or Eligible Equipment, the amount (if any) previously included in the Borrowing Base on account thereof shall be removed from the Borrowing Base. “Borrowing Base Report” means the report of the Borrower concerning the amount of the Borrowing Base, to be delivered pursuant to Section 5.1, substantially in the form attached as Exhibit A. “Borrowing Request” means a request by the Borrower for a Borrowing substantially in the form of Exhibit B. “Broadcast Permits” is defined in Section 3.30(iii). “Business Day” means any day that is not (i)a Saturday, Sunday or other day on which commercial banks in Toronto, Ontario are authorized or required by Applicable Law to remain closed, and (ii)in the case of any U.S. Dollar-denominated Borrowing, any other day on which commercial banks in New York, New York are authorized or required by Applicable Law to remain closed, and (iii)in the case of any LIBO Rate Loan any other day on which commercial banks in London, England are authorized or required by Applicable Law to remain closed. “Canadian Dollars”, “Dollars”, “Cdn.$” and “$” refer to lawful money of Canada. 12298241.7 5 “Canadian $ Equivalent” means, on any day, the amount of Canadian Dollars that the Agent could purchase, in accordance with its normal practice, with a specified amount of U.S. Dollars based on the spot rate at which Canadian Dollars are offered at the start of such day by CIBC in Toronto, Ontario. “Canadian Prime Borrowing” means a Borrowing comprised of one or more Canadian Prime Loans. “Canadian Prime Loan” means a Loan denominated in Canadian Dollars made by the Lenders to the Borrower hereunder pursuant to a drawdown, rollover or conversion of a Loan which bears interest at a rate based upon the Canadian Prime Rate. “Canadian Prime Rate” means the greater of (i) the rate of interest publicly announced from time to time by CIBC as its reference rate of interest for loans made in Canadian Dollars to Canadian customers and designated as its “prime” rate, and (ii) 2.25%.It is a rate set by CIBC based upon various factors including CIBC’s costs and desired return, general economic conditions and other factors and is used as a reference point for pricing some loans.However, CIBC may price loans at, above or below such announced rate. “Capital Expenditures” means all payments due or accruing due (whether or not paid) during a Fiscal Year in respect of the cost (including expenditures on materials, contract labour and direct labour, but excluding expenditures properly chargeable to repairs and maintenance in accordance with GAAP) of any fixed asset or improvement, or replacement, substitution, or addition thereto, which have a useful life of more than one (1) year, including, without limitation, those arising in connection with the direct or indirect acquisition of such assets by way of increased product or service charges or offset items or in connection with Capital Leases. “Capital Lease” means any lease of Property that, in accordance with GAAP, is required to be capitalized on the consolidated balance sheet of the Credit Parties. “Capital Lease Obligations” of any Person means the obligations of such Person to pay rent or other amounts under any lease of (or other arrangement conveying the right to use) real or personal property, or a combination thereof, which obligations are required to be classified and accounted for as Capital Leases on a balance sheet of such Person under GAAP, and the amount of such obligations shall be the capitalized amount thereof determined in accordance with GAAP. “CCAA” means the Companies’ Creditors Arrangement Act (Canada) as amended from time to time (or any successor statute). “CCAA Orders” means, collectively,the Initial Order and all other orders issued or to be issued by the Ontario Superior Court of Justice in connection with the CCAA Proceedings. “CCAA Proceedings” means any proceedings commenced by the Credit Parties under the CCAA, under which the Credit Parties may seek an arrangement and compromise with certain of its creditors. 12298241.7 6 “CDOR Rate” means, on any day and for any period, an annual rate of interest equal to the average rate applicable to Canadian Dollar bankers’ acceptances for the applicable period appearing on the “Reuters Screen CDOR Page” (as defined in the International Swaps and Derivatives Association, Inc. 2000 definitions, as modified and amended from time to time), rounded to the nearest 1/100th of 1% (with.005% being rounded up), at approximately 10:00 a.m., Toronto time, on such day, or if such day is not a Business Day, then on the immediately preceding Business Day, provided that if such rate does not appear on the Reuters Screen CDOR Page on such day as contemplated, then the CDOR Rate on such day shall be calculated as the rate for such period applicable to Canadian Dollar bankers’ acceptances quoted by CIBC as of 10:00 a.m.,Toronto time, on such day or, if such day is not a Business Day, then on the immediately preceding Business Day. “Change in Control” means (a)the acquisition of ownership, directly or indirectly, beneficially or of record, by any Person or group of Persons acting jointly or otherwise in concert, other than the Permitted Holders, of Equity Securities representing more than 50% of the aggregate ordinary voting power represented by the issued and outstanding Equity Securities of the Borrower; (b)the occupation of a majority of the seats (other than vacant seats) on the board of directors of the Borrower by Persons who were neither (i)nominated by the board of directors of the Borrower nor (ii)appointed by directors so nominated; or (c)the acquisition of direct or indirect Control of the Borrower by any Person or group of Persons acting jointly or otherwise in concert, other than the Permitted Holders. “Change in Law” means (i)the adoption of any new Applicable Law after the date of this Agreement, (ii)any change in any existing Applicable Law or in the interpretation or application thereof by any Governmental Authority after the date of this Agreement, or (iii)compliance by any Lender or the Issuing Bank (or, for purposes of Section 2.12(b), by any lending office of such Lender or Issuing Bank or by such Lender’s or such Issuing Bank’s holding company, if any) with any request, guideline or directive (whether or not having the force of law, but in the case of a request, guideline or directive not having the force of law, being a request, guideline or directive with which persons customarily comply) of any Governmental Authority made or issued after the date of this Agreement. “Chapter 15 Entities” means Canwest Global Communications Corp., the Borrower, 4501063 Canada Inc., Canwest Television GP Inc., and Canwest Global Broadcasting Inc./Radiodiffusion Canwest Global Inc. “CIBC” means Canadian Imperial Bank of Commerce and its successors. “CIT Priority Collateral” [redacted].[Canwest has redacted the description of the CIT Priority Collateral, which is confidential.] “Collateral” means the property described in and subject to the Liens, privileges, priorities and security interests purported to be created by any Security Document. “Collateral Agency Agreement” means the Intercreditor and Collateral Agency Agreement dated as of October 13, 2005 among the Borrower, the Guarantors, the Collateral Agent and the Persons who are, and from time to time become, parties to such agreement as 12298241.7 7 Secured Creditors (as defined therein), as amended by the Credit Confirmation and Amending Agreement. “Collateral Agent” means CIBC Mellon Trust Company, in its capacity as Collateral Agent under the Collateral Agency Agreement. “Collateral Management Fee” has the meaning ascribed thereto in the Commitment Letter. “Commitment” means, with respect to each Lender, the commitment(s) of such Lender to make Loans hereunder as such commitment may be reduced from time to time pursuant to Sections 2.6 and/or 2.9, and as such commitments may be reduced or increased from time to time pursuant to assignments by or to such Lender pursuant to Section 9.4.The initial amount(s) of each Lender’s Commitment(s) are set forth on Schedule A, or in the Assignment and Assumption pursuant to which such Lender shall have assumed its Commitment(s), as applicable.The initial aggregate amount of the Commitments is Cdn.$75,000,000.Subject to Section 4.2, on the Restructuring Event Date, the aggregate amount of the Commitments shall be increased to Cdn.$100,000,000. “Commitment Letter” means the letter dated May 20, 2009 between the Borrower and the Agent providing for, among other things, the payment by the Borrower of certain fees. “Control” means, in respect of a particular Person, the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such Person, whether through the ability to exercise voting power, by contract or otherwise.“Controlling” and “Controlled” have meanings correlative thereto. “Court” means the Ontario Superior Court of Justice Commercial List. “Cover” means, at any time on or after the Maturity Date, an amount equal to 105% of the aggregate amount of Letter of Credit Exposure at such time and such amount shall be paid by the Borrower to the Agent and retained by the Agent in a collateral account maintained by the Agent at its Payment Office and collaterally assigned to the Agent as security until such time as the applicable Letters of Credit shall have expired or matured and Reimbursement Obligations, if any, with respect thereto shall have been fully satisfied; provided that if any such Reimbursement Obligations are not satisfied when due hereunder, the Agent may apply any or all amounts in such collateral account in satisfaction of any or all such Reimbursement Obligations. “Credit Confirmation and Amending Agreement” means the credit confirmation and amending agreement dated as of the date hereof among the Credit Parties, the Collateral Agent, the holders of the New Notes, The Bank of Nova Scotia and CIT, as agent of the lenders under this Agreement. “Credit Party” means the Borrower and each Guarantor. 12298241.7 8 “Credit” means the revolving credit facility established pursuant to the Commitments of the Lenders. “Default” means any event or condition which constitutes an Event of Default or which, upon notice, lapse of time or both, would, unless cured or waived, become an Event of Default. “DIP Charge” shall have the meaning set forth in Section 2.19. “Directors’ Charge” means any charge provided for in the Initial Order to secure the Directors’ Charge Expenses, which charge shall be junior and subordinate to the DIP Charge and otherwise in form and substance satisfactory to the Agent. “Directors’ Charge Expenses” means those disbursements, expenses, liabilities and fees of the directors and officers of the debtors under the CCAA Proceedings. “Disclosed Matters” means the actions, suits and proceedings and the environmental matters disclosed in Schedule B. “EDC ” meansExport Development Corporation Canada and its successors and assigns. “Effective Date” means the date on which all of the conditions specified in Section 4.1 are satisfied or waived in accordance with Section 9.2, as confirmed by the making of the first Loans under this Agreement. “Eligible Account” means, at any time, the invoice amount (which shall be the Canadian$ Equivalent at such time of any amount denominated in U.S.$) owing on each Account of a Credit Party (net of any credit balance, returns, trade discounts, contras, unapplied cash, unbilled amounts, tax refunds that have not yet been received or retention or finance charges or any other dilutive factors) which meet such standards of eligibility as the Agent shall establish from time to time in its sole and absolute discretion; provided that, in any event, no account shall be deemed an Eligible Account unless each of the following statements is accurate and complete (and by including such Account in any computation of the applicable Borrowing Base, the Borrower shall be deemed to represent and warrant to the Agent, each Issuing Bank and the Lenders the accuracy and completeness of such statements and the compliance of each such Account with each such other eligibility standard established by the Agent): (1)Such Account is a binding and valid obligation of the obligor thereon and is in full force and effect; (2)Such Account is evidenced by an invoice and is payable in either Canadian Dollars or U.S. Dollars; (3)Such Account is genuine as appearing on its face or as represented in the books and records of the Borrower and the applicable Credit Party; (4)Such Account is free from claims regarding rescission, cancellation or avoidance, whether by operation of Applicable Law or otherwise; 12298241.7 9 (5)Payment of such Account is less than 90 days past the original invoice date thereof and less than 60 days past the original due date thereof; notwithstanding the foregoing, Accounts which are more than 90 days past the original invoice date thereof but less than 120 days past the original invoice date thereof, and which otherwise meet the criteria set forth in this definition of “Eligible Account”, shall be Eligible Accounts subject to an aggregate maximum of $10,000,000; (6)Such Account is net of concessions, offset, deduction, contras, returns, chargebacks or understandings with the obligor thereon that in any way could reasonably be expected to adversely affect the payment of, or the amount of, such Account; (7)The Agent on behalf of the Lenders, has a first-priority perfected Lien covering such Account and such Account is, and at all times will be, free and clear of all other Liens other than Priority Payables which are Permitted Liens; (8)The obligor on such Account is not an Affiliate, employee, officer, director, agent, holder of more than 2% of the issued and outstanding capital stock of the Parent or any stockholder of any other Credit Party; (9)Such Account arose in the ordinary course of business of the Credit Party out of the sale of goods or services by the Credit Party; (10)Such Account is not payable by an obligor in respect of which 50% or more (by amount) of the total aggregate Accounts owed to the Credit Party by such obligor or any of its Affiliates are more than 90 days past the original invoice date thereof or more than 60 days past the original due date thereof; (11)All consents, licenses, approvals or authorizations of, or registrations or declarations with, any Governmental Authority required to be obtained, effected or given in connection with the execution, delivery and performance of such Account by each party obligated thereunder, or in connection with the enforcement and collection thereof by the Agent, have been duly obtained, effected or given and are in full force and effect; (12)The obligor on such Account is not an individual, and is not the subject of any bankruptcy or insolvency proceeding, does not have a trustee or receiver appointed for all or a substantial part of its property, has not made an assignment for the benefit of creditors, admitted its inability to pay its debts as they mature, suspended its business or initiated negotiations regarding a compromise of its debt with its creditors, and the Agent, in its reasonable discretion, is otherwise satisfied with the credit standing of such obligor; (13)The chief executive office of the obligor of such Account is located in the United States of America or Canada and the obligor of such Account is organized and existing under the laws of the United States of America or a state thereof or the federal laws of Canada, a province or territory thereof, or if the obligor is not so organized and existing, such Account is covered under letters of credit or export/import insurance provided by EDC (or such other provider of letters of credit or import/export insurance as shall be agreed to in writing by the Agent and with 12298241.7 10 security provided to the Agent in respect thereof (all to the satisfaction of the Agent) on terms and in a manner satisfactory to the Agent; (14)The obligor of such Account is not a Governmental Authority, if the enforceability or effectiveness against such Governmental Authority of an assignment of such Account is subject to any precondition which has not been fulfilled; (15)In respect of an Account arising from the sale of goods, the subject goods have been completed, sold and shipped, on a true sale basis on open account, or subject to contract, and not on consignment, on approval, on a “sale or return” basis, or on a “bill and hold” or “pre-sale” basis or subject to any other repurchase or return agreement; no material part of the subject goods has been returned, rejected, lost or damaged; and such Account is not evidenced by chattel paper or a promissory note or an instrument of any kind, unless such chattel paper, promissory note or other instrument has been delivered to the Agent and is subject to a Lien under the Security Documents; (16)Each of the representations and warranties set forth herein and in the Loan Documents with respect to such Account is true and correct on such date; (17)A cheque, promissory note, draft, trade acceptance or other instrument has not been received with respect to such Account (or with respect to any other account due from the same account debtor), presented for payment and returned uncollected for any reason; (18)Such Account is not in respect of a volume rebate; (19)Such Account is not a pre-billed account or an account arising from progress billing; (20)The assignment (whether absolutely or by way of security) of such Account is not limited or restricted by the terms of the contract evidencing or relating to such Account or, if assignment of such Account is so restricted, such limitation or restriction has been complied with and the laws of the jurisdiction(s) governing the validity of such assignment do not provide that such limitation or restriction is ineffective as against the secured creditor with a security interest therein; and (21)Such Account is not an Account which the Agent, in the exercise of its good faith credit discretion, has determined to be ineligible for any other reason, including the Agent’s determination that the prospect of the collection of such Account is impaired or that the Account may not be paid because of the account debtor’s inability to pay or any other reason as may be customary either in the commercial lending industry or in the lending practices of the Agent. provided that, if at any time the aggregate amount of all Eligible Accounts owed to a Credit Party by a particular obligor or its Affiliates exceeds 10% of the aggregate amount of all Eligible Accounts at such time owed to such Credit Party (determined without giving effect to any reduction in Eligible Accounts pursuant to this proviso), then, unless the Accounts of such obligors and its Affiliates are insured pursuant to credit insurance acceptable to the Agent which has been assigned to the Agent in form acceptable to the Agent, the amount of such Accounts in 12298241.7 11 excess of 10% of such aggregate amount of all Eligible Accounts shall be excluded in determining the aggregate amount of all Eligible Accounts at such time. “Eligible Equipment” means the equipment owned by a Credit Party located in Canada at the Credit Parties’ facilities described on Schedule 3.28, as updated from time to time with the consent of the Agent, and meeting each of the following requirements: (a)such Credit Party has good title to such equipment; (b)such Credit Party has the right to subject such equipment to a Lien in favor of the Collateral Agent; such equipment is subject to a first priority perfected Lien in favor of the Collateral Agent and is free and clear of all other Liens of any nature whatsoever (except for (i) Permitted Liens which do not have priority over the Lien in favor of the Collateral Agent, (ii) unregistered Liens in respect of Priority Payables that are not yet due and payable, and (iii) after the Restructuring Event Date, the Administrative Charge; (c)the full purchase price for such equipment has been paid by such Credit Party; (d)such equipment is located on premises (i) owned by such Credit Party, which premises are subject to a first priority perfected Lien in favor of the Collateral Agent, or (ii) leased by such Credit Party where (x) the lessor has delivered to the Agent a landlord lien waiver or (y) an Availability Reserve for rent, charges, and other amounts due or to become due with respect to such facility has been established by the Agent in its sole discretion; (e)such equipment is in good working order and condition (ordinary wear and tear excepted) and is used or held for use by such Credit Party in the ordinary course of business of the Credit Party; (f)such equipment is not subject to any agreement which restricts the ability of such Credit Party to use, sell, transport or dispose of such equipment or which restricts the Collateral Agent's ability to take possession of, sell or otherwise dispose of such equipment; (g)in respect of which an appraisal report has been delivered to the Agent in form, scope and substance satisfactory to the Agent; and (h)such equipment does not constitute “fixtures” under the Applicable Laws of the jurisdiction in which such equipment is located. “Eligible Real Property” means the real property (including fixtures thereto) located in Canada listed on Schedule 3.28 and identified as such thereon as updated from time to time with the consent of the Agent, owned by a Credit Party (i) that is acceptable in the sole and absolute discretion of the Agent for inclusion in the Borrowing Base, (ii) in respect of which an appraisal report has been delivered to the Agent in form, scope and substance satisfactory to the Agent, (iii) in respect of which the Agent is satisfied that all actions necessary or desirable in order to create in favour of the Collateral Agent a perfected first priority Lien (subject only to Permitted Liens and, after the Restructuring Event Date, the Administrative Charge and an unregistered Lien in respect of Priority Payables that are not yet due and payable) on such real property have 12298241.7 12 been taken, including the filing and recording of Security Documents, (iv) in respect of which an environmental assessment report has been completed and delivered to the Agent in form and substance satisfactory to such Agent and which does not indicate any material environmental liability, or material non-compliance with any Environmental Law (which liability or non-compliance was not previously disclosed to the Agent), (v) which is adequately protected by fully-paid valid title insurance with endorsements and in amounts reasonably acceptable to the Agent, insuring that the Collateral Agent shall have a perfected first priority Lien (subject only to Permitted Liens and, after the Restructuring Event Date, the Administrative Charge and an unregistered Lien in respect of Priority Payables that are not yet due and payable) on such real property, evidence of which shall have been provided in form and substance reasonably satisfactory to the Agent, and (vi) if required by the Agent: (A) a survey has been delivered for which all necessary fees have been paid and which is dated no more than 30 days prior to the date on which the applicable Security Document is recorded, certified to the Agent and the issuer of the title insurance policy in a manner reasonably satisfactory to the Agent by a land surveyor duly registered and licensed in the state or province in which such Eligible Real Property is located and reasonably acceptable to the Agent, and shows all buildings and other improvements, any offsite improvements, the location of any easements, parking spaces, rights of way, building setback lines and other dimensional regulations and the absence of encroachments, either by such improvements or on to such property, and other defects, other than encroachments and other defects reasonably acceptable to the Agent; and (B) such Credit Party shall have used its reasonable best efforts to obtain such consents, agreements and confirmations of lessors and third parties as the Agent may deem necessary or desirable, together with evidence that all other actions that the Agent may deem necessary or desirable in order to create perfected first priority Liens (subject only to (i) the Administrative Charge and (ii) an unregistered Lien in respect of Priority Payables that are not yet due and payable) on the property described in the Collateral Document have been taken. “Environmental Laws” means all Applicable Laws relating in any way to the environment, preservation or reclamation of natural resources, the generation, use, handling, collection, treatment, storage, transportation, recovery, recycling, release, threatened release or disposal of any Hazardous Material, or to health and safety matters. “Environmental Liability” means any liability, contingent or otherwise (including any liability for damages, costs of environmental remediation, fines, penalties or indemnities), of any Credit Party directly or indirectly resulting from or based upon (a)violation of any Environmental Laws, (b)the generation, use, handling, collection, treatment, storage, transportation, recovery, recycling or disposal of any Hazardous Materials, (c)exposure to any Hazardous Materials, (d)the Release or threatened Release of any Hazardous Materials into the environment, or (e)any contract, agreement or other consensual arrangement pursuant to which liability is assumed or imposed with respect to any of the foregoing. “Equity Securities” means, with respect to any Person, any and all shares, interests, participations, rights in, or other equivalents (however designated and whether voting and non-voting) of, such Person’s capital, whether outstanding on the date hereof or issued after the date hereof, including any interest in a partnership, limited partnership or other similar Person and 12298241.7 13 any beneficial interest in a trust, and any and all rights, warrants, debt securities, options or other rights exchangeable for or convertible into any of the foregoing. “ETA” means PartIX of the Excise Tax Act (Canada) as amended from time to time (or any successor statute). “Event of Default” has the meaning set out in Section 7.1. “Excess Availability” means, as of any date, the remainder of (a)the Borrowing Base as of such date, less (b)the aggregate outstanding balance of the Indebtedness of the Borrower hereunder as of such date, and less (c) the aggregate face amount of issued and outstanding Letters of Credit as of such date.Excess Availability shall always be determined on the basis that all debts and obligations shall be current, and all accounts payable shall be handled in the normal course of the Borrower’s business consistent with its past practices. “Excluded Taxes” means, with respect to the Agent, any Lender or any other recipient (in this definition, (a “recipient”) of any payment to be made by or on account of any obligation of the Borrower hereunder, income or franchise Taxes imposed on (or measured by) such recipients taxable income or capital Taxes imposed on (or measured by) such recipient’s taxable capital, in each case by Canada, or by the jurisdiction under the Applicable Law of which such recipient is organized or in which its principal office is located. “Existing Notes” means the 8% senior subordinated notes due 2012 issued by the Borrower pursuant to the Note Indenture dated as of November 18, 2004 among the Borrower, as issuer, certain guarantors and The Bank of New York, as trustee. “Exposure” means, with respect to any Lender at any time, the sum of the outstanding principal amount of such Lender’s Revolving Loans and, without duplication, its Letter of Credit Exposure at such time. “Fair Market Value” shall mean the price at which property would change hands between a willing buyer and a willing seller, neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts determined in a manner acceptable to the Agent by an appraiser acceptable to the Agent. “Federal Funds Effective Rate” means, for any day, the per annum rate equal to the weighted average of the rates on overnight Federal funds transactions with members of the Federal Reserve System of the United States of America arranged by Federal funds brokers, as published for such day (or, if such day is not a Business Day, for the next preceding Business Day) by the Federal Reserve Board of New York, or, if such rate is not so published for any day which is a Business Day, the average of the quotations for such day on such transactions received by the Agent from three Federal funds brokers of recognized standing selected by it. “Financial Officer” means the chief financial officer, principal accounting officer, treasurer or controller of the Borrower. “Fiscal Quarter” means any fiscal quarter of the Borrower. 12298241.7 14 “Fiscal Year” means any fiscal year of the Borrower. “Futures Account” has the meaning ascribed to it in the PPSA. “GAAP” means at any particular time with respect to any Credit Party, generally accepted accounting principles as in effect at such time in Canada, consistently applied; provided, however, that, if employment of more than one principle shall be permissible at such time in respect of a particular accounting matter, “GAAP” shall refer to the principle which is then employed by the applicable Credit Party with the concurrence of its independent public or chartered accountants, who are acceptable to the Agent provided further that, for the purposes of determining compliance with the financial covenants herein, “GAAP” means GAAP as at the date hereof. “Governmental Authority” means the Government of Canada, any other nation or any political subdivision thereof, whether provincial, state, territorial or local, and any agency, authority, instrumentality, regulatory body, court, central bank, fiscal or monetary authority or other authority regulating financial institutions, and any other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to any such government, including the Bank Committee on Banking Regulation and Supervisory Practices of the Bank of International Settlements. “GST” means the goods and services tax and all other amounts payable under the ETA or any similar legislation in any other jurisdiction of Canada, including QST and HST. “Guarantee” of or by any Person (in this definition, the “guarantor”) means any obligation, contingent or otherwise, of the guarantor guaranteeing or having the economic effect of guaranteeing any Indebtedness or other obligation of any other Person (in this definition, the “primary credit party”) in any manner, whether directly or indirectly, and including any obligation of the guarantor, direct or indirect, (a)to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness or other obligation or to purchase (or to advance or supply funds for the purchase of) any security for the payment thereof (whether in the form of a loan, advance, stock purchase, capital contribution or otherwise), (b)to purchase or lease property, securities or services for the purpose of assuring the owner of such Indebtedness or other obligation of the payment thereof, (c)to maintain working capital, equity capital solvency, or any other balance sheet, income statement or other financial statement condition or liquidity of the primary credit party so as to enable the primary credit party to pay such Indebtedness or other obligation, (d)as an account party in respect of any letter of credit or letter of guarantee issued to support such Indebtedness or other obligation, or (e)to purchase, sell or lease (as lessor or lessee) property, or to purchase or sell services, primarily for the purpose of enabling the debtor to make payment of such Indebtedness or to assure the holder of such Indebtedness against loss. “Guarantor” means each Person which has executed and delivered to the Agent, for the benefit of the Lenders, a guarantee in form and substance satisfactory to the Agent. “Hazardous Materials” means any substance, product, liquid, waste, pollutant, chemical, contaminant, insecticide, pesticide, gaseous or solid matter, organic or inorganic 12298241.7 15 matter, fuel, micro-organism, ray, odour, radiation, energy, vector, plasma, constituent or material which (a)is or becomes listed, regulated or addressed under any Environmental Laws, or (b)is, or is deemed to be, alone or in any combination, hazardous, hazardous waste, toxic, a pollutant, a deleterious substance, a contaminant or a source of pollution or contamination under any Environmental Laws, including, asbestos or asbestos-containing materials, petroleum and polychlorinated biphenyls, including petroleum or petroleum distillates, polychlorinated biphenyls, radon gas, infectious or medical wastes and all other substances or wastes of any nature regulated pursuant to any Environmental Laws. “HST” means all amounts payable as harmonised sales tax in the Provinces of Nova Scotia, Newfoundland and Labrador and New Brunswick under the ETA. “Indebtedness” of any Person means, without duplication, (a)all obligations of such Person for borrowed money or with respect to deposits or advances of any kind, (b)all obligations of such Person evidenced by bonds, debentures, notes or similar instruments, (c)all obligations of such Person upon which interest charges are customarily paid, (d)all obligations of such Person under conditional sale or other title retention agreements relating to property acquired by such Person, (e)all obligations of such Person in respect of the deferred purchase price of property or services (excluding current accounts payable incurred in the ordinary course of business), (f)all Indebtedness of others secured by (or for which the holder of such Indebtedness has an existing right, contingent or otherwise, to be secured by) any Lien on property owned or acquired by such Person, whether or not the Indebtedness secured thereby has been assumed, (g)all Guarantees by such Person of Indebtedness of others, (h)all Capital Lease Obligations of such Person, (i)all obligations, contingent or otherwise, of such Person as an account party in respect of letters of credit and letters of guarantee, (j)all obligations, contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)all obligations of such Person under Swap Agreements, and (l)all obligations of such Person to purchase, redeem, retire, defease or otherwise acquire for value (other than for other Equity Securities) any Equity Securities of such Person, valued, in the case of redeemable Equity Securities, at the greater of voluntary or involuntary liquidation preference, plus accrued and unpaid dividends. “Indemnified Taxes” means all Taxes other than Excluded Taxes. “Indemnitee” has the meaning set out in Section 9.3(b). “Initial Order” has the meaning set out in Section 2.19. “Interest Payment Date” means the first Business Day of each month. “Investment” means, as applied to any Person (the “investor”), any direct or indirect purchase or other acquisition by the investor of, or a beneficial interest in, Equity Securities of any other Person, including any exchange of Equity Securities for Indebtedness, or any direct or indirect loan, advance (other than advances to employees for moving and travel expenses, drawing accounts and similar expenditures in the ordinary course of business) or capital contribution by the investor to any other Person, including all Indebtedness and Accounts owing to the investor from such other Person that did not arise from sales or services rendered to such other Person in the ordinary course of the investor’s business, or any direct or indirect purchase 12298241.7 16 or other acquisition ofbonds, notes, debentures or other debt securities of, any other Person.The amount of any Investment shall be the original cost of such Investment plus the cost of all additions thereto, without any adjustments for increases or decreases in value, or write-ups, write-downs or write-offs with respect to such Investment minus any amounts (a)realized upon the disposition of assets comprising an Investment (including the value of any liabilities assumed by any Person other than the Borrower or any Credit Party in connection with such disposition), (b)constituting repayments of Investments that are loans or advances or (c)constituting cash returns of principal or capital thereon (including any dividend, redemption or repurchase of equity that is accounted for, in accordance with GAAP, as a return of principal or capital). “Issuing Bank” means the bank issuing Letters of Credit for the Borrower with the assistance of the Agent in accordance with Section 2.18. “ITA” means the Income Tax Act (Canada) as amended from time to time (or any successor statute). “Lender” means any Lender having a Commitment hereunder and/or a Revolving Loan outstanding hereunder. “Lender Affiliate” means, with respect to any Lender, an Affiliate of such Lender. “Lenders” means the Persons listed as lenders on Schedule A (and includes their respective successors) and any other Person that shall have become a party hereto pursuant to an Assignment and Assumption, other than any such Person that ceases to be a party hereto pursuant to an Assignment and Assumption. “Letter of Credit” means a letter of credit issued by the Issuing Bank for or on behalf of the Borrower with the assistance of the Agent in accordance with Section 2.18. “Letter of Credit Exposure” means, at any time and subject to the Letter of Credit Sub-Line, the sum of: (a)the aggregate face amount of all outstanding Letters of Credit at such time, plus (b)the aggregate amount of all Reimbursement Obligations in respect of all Letter of Credit Guarantees at such time.The Letter of Credit Exposure of any Lender at any time shall be its Applicable Percentage of the total Letter of Credit Exposure at such time with the total of all such Letter of Credit Exposure of all Lenders not to exceed the Letter of Credit Sub-Line.Any Letter of Credit Exposure denominated in U.S. Dollars shall be the Cdn.$ Equivalent thereof. “Letter of Credit Guarantee” means the agreement for the substitution of applicants or such other form of guarantee or indemnity agreement which is acceptable to the Issuing Bank and the Agent, supporting the issuance of Letters of Credit by the Issuing Bank provided the aggregate amount of all such Letters of Credit issued and to be issued shall not exceed the Letter of Credit Sub-Line. “Letter of Credit Sub-Line” means the amount of the commitment by the Agent and the Lenders hereunder, in an aggregate amount up to but not exceeding $35,000,000, to assist the Borrower in obtaining Letters of Credit. 12298241.7 17 “Lien” means, (a)with respect to any asset, any mortgage, deed of trust, lien, pledge, hypothec, hypothecation, encumbrance, charge, security interest, royalty interest, adverse claim, defect of title or right of set off in, on or of such asset, (b)the interest of a vendor or a lessor under any conditional sale agreement, capital lease, title retention agreement or consignment agreement (or any financing lease having substantially the same economic effect as any of the foregoing) relating to any asset, (c)in the case of securities, any purchase option, call or similar right of a third party with respect to such securities, (d)any netting arrangement, defeasance arrangement or reciprocal fee arrangement, and (e)any other arrangement having the effect of providing security. “Loan” means any loan made by the Lenders to the Borrower pursuant to this Agreement. “Loan Documents” means this Agreement, the Security Documents, the Collateral Agency Agreement (including the Credit Confirmation and Amending Agreement), the Blocked Account Agreement, the Borrowing Requests, the Borrowing Base Reports and the Commitment Letter, and any other document, instrument or agreement (other than participation, agency or similar agreements among the Lenders or between any Lender and any other bank or creditor with respect to any indebtedness or obligations of any Credit Party hereunder or thereunder) now or hereafter entered into in connection with this Agreement, as such documents, instruments or agreements may be amended, modified or supplemented from time to time. “Loan Facility Fee” has the meaning ascribed thereto in the Commitment Letter. “Material Adverse Change” means any event, development or circumstance that has had or could reasonably be expected to have a Material Adverse Effect. “Material Adverse Effect” means a material adverse effect on (a)the business, assets, operations, prospects or condition, financial or otherwise, of the Credit Parties taken as a whole, or (b)the validity or enforceability of any of the Loan Documents, the priority of the Liens created thereby or the rights and remedies of the Agent and the Lenders thereunder or (c)any Material Contract, or (d)the amount which the Lenders would be likely to receive (after giving effect to delays in payment and costs of enforcement) upon the liquidation of the Collateral; provided that the commencement and continuation of the CCAA Proceedings shall not, in an of itself, be deemed to constitute or give rise to a Material Adverse Effect. “Material Contract” means (a)the contracts, licences and agreements listed and described on ScheduleC,and (b)any other contract, licence or agreement (i)to which any Credit Party is a party or bound, (ii)which is material to, or necessary in, the operation of the business of any Credit Party, and (iii)which a Credit Party cannot promptly replace by an alternative and comparable contract with comparable commercial terms. “Material Indebtedness” means anyIndebtedness (other than the Loans ) of any one or more of the Credit Parties in an aggregate principal amount exceeding Cdn.$5,000,000. “Maturity Date” means (a) if the Restructuring Event Date has not occurred, June30, 2009, and (b) if the Restructuring Event Date has occurred, the date which is the earliest of (i) 12298241.7 18 the date which is 12 months after the Restructuring Event Date, (ii) the date on which a plan of arrangement with respect to the Credit Parties under the CCAA has been implemented, having regard to all requisite CRTC approvals being in place, and (iii) the date of termination of this Agreement. “Monitor”means the monitor to be appointed in the CCAA Proceedings. “Net Orderly Liquidation Value” means, as to any particular asset, the value that is estimated to be recoverable in an orderly liquidation thereof, as determined from time to time by a qualified appraiser selected by the Agent, net of all liquidation costs and expenses. “New Notes” means the notes issued by Canwest Media Inc. and Canwest Television Limited Partnership, as co-issuers, pursuant to the Note Purchase Agreement. “New Noteholders” means the holders from time to time of the New Notes. “Note Purchase Agreement” means the note purchase dated as of May20, 2009 among Canwest Media Inc. and Canwest Television Limited Partnership, as co-issuers, and the note purchasers which are parties thereto, as purchasers, pursuant to which Canwest Media Inc. and Canwest Television Limited Partnership, as co-issuers, have issued notes in the aggregate principal amount of the US$ Equivalent of Cdn.$105,000,000 for a purchase price of the US$ Equivalent of Cdn.$100,000,000. “Noteholder Priority Collateral” [redacted].[Canwest has redacted the description of the Noteholder Priority Collateral, which is confidential.] “Obligations” means all obligations, liabilities and Indebtedness of a Credit Party to the Agent, the Lenders or a Lender with respect to the principal of and interest on the Loans and the payment or performance of all other obligations, liabilities and Indebtedness of such Credit Party to the Agent, the Lenders or a Lender hereunder or arising under or pursuant to any one or more of the other Loan Documents or with respect to the Loans, including, without limitation, (i) all reimbursement and indemnity obligations of such Credit Party to the Agent, the Lenders or a Lender hereunder or in connection with any Letter of Credit Guarantee or otherwise and (ii) all interest (including all interest that accrues after the commencement of any case or proceeding by or against a Credit Party under any federal, provincial or state bankruptcy, insolvency, receivership or similar law, whether or not allowed in such case or proceeding), and all charges, expenses, fees, legal fees, filing fees and any other sums chargeable to such Credit Party hereunder, under another Loan Document, or under any other agreement or instrument with the Agent, Lenders or Issuing Bank. “Out-of-Pocket Expenses” means all of the Agent’s present and future expenses incurred relative to this Agreement or any other Loan Documents, whether incurred heretofore or hereafter, which expenses shall include, without being limited to: the reasonable cost of retaining external legal counsel, record searches, all costs and expenses incurred by the Agent in opening bank accounts, depositing cheques, receiving and transferring funds, and wire transfer charges, any charges imposed on the Agent due to returned items and “insufficient funds” of deposited cheques and the Agent’s standard fees relating thereto, any amounts paid by, incurred by or 12298241.7 19 charged to, the Agent by the Issuing Bank under a Letter of Credit Guarantee or the reimbursement agreements related thereto, applications for Letters of Credit or other like document which pertain either directly or indirectly to such Letters of Credit, and the Agent’s standard fees relating to the Letters of Credit and any drafts thereunder, reasonable travel, lodging and similar expenses of the Agent’s personnel (or any of its agents) in connection with inspecting and monitoring the Collateral from time to time at reasonable intervals hereunder, any applicable reasonable counsel fees and disbursements, fees and taxes relative to the filing of financing statements, and all expenses, costs and fees set forth incurred by or imposed on the Agent by reason of the exercise of any of its rights and remedies under this Agreement or any of the other Loan Documents. “Parent” means Canwest Global Communications Corp., a CBCA corporation. “Participant” has the meaning set out in Section 9.4. “Payment Office” means the Agent’s office located at 207 Queen’s Quay West, Suite 700, Toronto, Ontario, M5J 1A7, Attention: Chief Credit Officer (or such other office or individual as the Agent may hereafter designate in writing to the other parties hereto). “Pension Plan” means any registered or unregistered pension plan (including any plan subject to the Pension Benefits Standards Ac,. 1985 (Canada), the Pension Benefits Act (Ontario), or any similar pension benefits standards legislation, each as amended from time to time (or any successor statute) (i) which is maintained by any Credit Party or Affiliate, (ii) in respect of which any Credit Party or Related Party makes, has made or is required to make (at any time during the five (5) calendar years preceding the date of this Agreement) contributions in respect of its employees, or (iii) with respect to which any Credit Party or any Affiliate has incurred or may incur liability, including contingent liability either to such plan or to any Person, administration or Governmental Authority. “Permitted Holders” means (a) the late Israel Harold Asper (in this definition, the “Primary Permitted Holder”); (b) the spouse of the Primary Permitted Holder (including a widow or widower); (c) any lineal descendent of the Primary Permitted Holder (treating for this purpose, any legally adopted descendant as a lineal descendant); (d) the estate trustee of any Person listed in clauses (a) to (c); (e) any trust (whether testamentary or inter vivos) primarily for the lineal descendants of the Primary Permitted Holder, spouses of such lineal descendants, the Primary Permitted Holder himself or his spouse; and (f) any and all corporations which are directly or indirectly Controlled by any one or more of the foregoing. “Permitted Liens” means “Permitted Encumbrances” as defined in the Collateral Agency Agreement, but excluding paragraph (o) thereof. “Person” includes any natural person, corporation, company, limited liability company, unlimited liability company, trust, joint venture, association, incorporated organization, partnership, Governmental Authority or other entity. “PPSA” means the Personal Property Security Act (Ontario), as amended from time to time (or any successor statute) or similar legislation of any other jurisdiction the laws of which 12298241.7 20 are required by such legislation to be applied in connection with the issue, perfection, enforcement, validity or effect of security interests. “Priority Payables” means, with respect to any Person, any amount payable by such Person which is secured by a Lien in favour of a Governmental Authority which ranks or is capable of ranking prior to or pari passu with the Liens created by the Security Documents in respect of any Eligible Accounts, including amounts owing for wages, vacation pay, severance pay, employee deductions, sales tax, excise tax, Tax payable pursuant to the ETA (net of GST input credits), income tax, workers compensation, government royalties, pension fund obligations, Canadian Pension and other Pension Plan obligations, real property tax and other statutory or other claims that have or may have priority over, or rank pari passu with, such Liens created by the Security Documents. “Property” means any interest in any kind of property or asset, whether real (including chattels real), personal or mixed, movable or immovable, tangible or intangible. “PST” means all taxes payable under the Retail Sales Tax Act (Ontario) or any similar statute of another jurisdiction of Canada. “QST” means the Quebec sales tax imposed pursuant to an Act respecting the Québec sales tax. “Register” has the meaning set out in Section 9.4(c). “Reimbursement Obligations” means, at any date, the sum of the outstanding obligations of the Borrower to reimburse the Agent at such time to the extent that the Agent is obligated to reimburse the Issuing Bank at such time pursuant to any Letter of Credit Guarantee. “Related Parties” means, with respect to any Person, such Person’s Affiliates and the respective directors, officers, employees, agents and advisors of such Person and of such Person’s Affiliates. “Release” is to be broadly interpreted and shall include an actual or potential discharge, deposit, spill, leak, pumping, pouring, emission, emptying, injection, escape, leaching, seepage or disposal of any Hazardous Materials which is or may be in breach of any Environmental Laws. “Repayment Notice” means a notice in the form of Exhibit J; “Required Lenders” means, at any time, Lenders having Commitments which represent, in the aggregate, more than 50% of the aggregate amount of the Commitments of all the Lenders under the Credit. “Responsible Officer” means, with respect to any Person, the chairman, the president, any vice president, the chief executive officer or the chief operating officer, and, in respect of financial or accounting matters, any Financial Officer of such Person; unless otherwise specified, all references herein to a Responsible Officer mean a Responsible Officer of the Borrower. 12298241.7 21 “Restricted Payment” shall mean, with respect to any Person, any payment by such Person (i)of any dividends on any of its Equity Securities, (ii)on account of, or for the purpose of setting apart any property for a sinking or other analogous fund for, the purchase, redemption, retirement or other acquisition of any of its Equity Securities or any warrants, options or rights to acquire any Equity Securities, or the making by such Person of any other distribution in respect of any of its Equity Securities, (iii)of any principal of or interest or premium on or of any amount in respect of a sinking or analogous fund or defeasance fund for any Indebtedness of such Person ranking in right of payment or security subordinate to any liability of such Person under the Loan Documents, (iv)of any principal of or interest or premium on or of any amount in respect of a sinking or analogous fund or defeasance fund for any Indebtedness of such Person to a shareholder of such Person or to an Affiliate of a shareholder of such Person, (v)in respect of an Investment, or (vi)of any management, consulting or similar fee or any bonus payment or comparable payment, or by way of gift or other gratuity, to any Affiliate of such Person or to any director or officer thereof. “Restructuring Event” means if the Borrower and the Guarantors which are organized under the laws of Canada or a province thereof or which have assets located in Canada, including Canwest MediaWorks Ireland Holdings, were to apply for relief from the Court via an initial order in proceedings under the CCAA and the Chapter 15 Entities for relief from the United States Bankruptcy Court for the Southern District of the State of New York in proceedings (the “Chapter 15 Proceedings”) under Chapter 15 of the United States Code via an order recognizing the CCAA Proceedings as the foreign main proceedings and granting a restraining order providing for a stay on substantially the same terms as provided for in the Initial Order (the “Chapter 15
